Title: To Benjamin Franklin from Nathaniel Falconer, 8 July 1783
From: Falconer, Nathaniel
To: Franklin, Benjamin


          
            My Dear Friend
            London July the 8. 1783
          
          I inclose you a gazzet that Came out on the 5 day of this month which Surprised me much
            after hearing So much Taulk about Giveing the amerricans Everey thing but Bringing the
            Shugers Directley from the west indies that they Should issue an order of Councel for there owen Ships onley. I have taken Care to Send two of the Gazetts one
            by Each Ship Bound to philadelphia as Soon as they apear to our friend Mifflin who is in
            Congress. I hope this will meet with your approbation. Yesterday on Change I taulkt to
            Some of the Committee of Merchants about it they all Seemd Surprised I told them they
            might be Shure Congress as Soon as it Got to hand would prevent aney of there Ships
            Loading in the united States for the west indies. I Shall take Care while I am hear to
            Give you Everey information in my power am Glad to inform you that our friend Mr Bingham
            is arrived and his Lady will make a stay hear for Some time he will also Give Everey
            information I am Dr Sir your Sincer friend
          
            Nath Falconer
          
         
          Addressed: For / Docter Franklin / at
            the / Court of / parris
          Notation: Falconet July 8. 1783
        